Title: To Thomas Jefferson from George Muter, 5 March 1781
From: Muter, George
To: Jefferson, Thomas



Sir
War Office, March 5, 1781

The allowance of £80–6 for a Coat, waistcoat, hat, a pair of Breeches, 2 shirts, 2 pair stockings and 2 pr. shoes, and £3. for a blanket to the soldiers to whom such articles are due, having become, by the Depreciation, infinitely below their value; I beg leave to solicit your Excellency in behalf of the poor men, that application be made to the Assembly, to increase that allowance to something more adequate to the value of their Clothing. I have the honor to be, Yr. Excelly’s. most hble servt,

Geo: Muter, Com.

